Name: Council Decision (EU) 2015/2036 of 26 October 2015 appointing four Italian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2015-11-14

 14.11.2015 EN Official Journal of the European Union L 298/22 COUNCIL DECISION (EU) 2015/2036 of 26 October 2015 appointing four Italian alternate members of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 26 January, on 5 February and on 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Four alternate members' seats on the Committee of the Regions have become vacant following the end of the term of office of Ms Bianca Maria D'ANGELO, Ms Paola GIORGI, Ms Carmen MURATORE and Mr Nicola VENDOLA, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as alternate members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Sig.ra Manuela BORA, Consigliere regionale e Assessore della Regione Marche,  Sig.ra Ilaria CAVO, Consigliere regionale e Assessore della Regione Liguria,  Sig. Vincenzo DE LUCA, Presidente della Regione Campania,  Sig. Michele EMILIANO, Presidente della Regione Puglia. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 26 October 2015. For the Council The President C. DIESCHBOURG (1) OJ L 20, 27.1.2015, p. 42. (2) OJ L 31, 7.2.2015, p. 25. (3) OJ L 159, 25.6.2015, p. 70.